Citation Nr: 1201640	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-23 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 RO decision that, in pertinent part, denied service connection for hypertension and peripheral neuropathy of the upper extremities - including as associated with (i.e., as secondary to) already service-connected Type II Diabetes Mellitus with erectile dysfunction (ED).

The Veteran submitted a timely notice of disagreement (NOD) in February 2008, in response, to initiate an appeal of that denial of his claims for service connection for hypertension and peripheral neuropathy of his upper extremities.  The RO, however, since has issued another decision in July 2009 granting the claim for service connection for peripheral neuropathy of the upper extremities and assigning a 10 percent initial rating for each upper extremity retroactively effective from April 6, 2007, for the right upper extremity, and as of June 19, 2007, for the left upper extremity.  He did not appeal either these initial ratings or effective dates, so his claim for bilateral upper extremity peripheral neuropathy is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The July 2009 statement of the case (SOC) continued to deny the remaining claim for service connection for hypertension secondary to the service-connected Type II Diabetes Mellitus, and later in July 2009 the Veteran completed the steps necessary to perfect his appeal of this remaining claim to the Board by submitting a handwritten annotation to the SOC that was accepted as his substantive appeal in lieu of a VA Form 9.  See 38 C.F.R. § 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2011).

This remaining claim for hypertension requires further development before being decided on appeal, however, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

This remaining claim at issue requires further development before being decided on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate this claim and afford the Veteran every possible consideration.

The primary basis of the Veteran's claim is that his hypertension was caused or aggravated by his already service-connected Type II Diabetes Mellitus, so is secondary to this service-connected disability.  He alternatively claims, to a lesser extent, that his hypertension also is directly related to his military service.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating all potential theories of entitlement - directive, presumptive and secondary, must be considered when adjudicating a claim for service connection).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for hypertension on a presumptive basis if it was manifested to a degree of least 10-percent disabling within one year after service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also is permissible on a secondary basis for the hypertension if it is proximately due, the result of, or aggravated by a service-connected disability, namely, the Type II Diabetes Mellitus.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran's service treatment records (STRs) show that his blood pressure was 110/74 during his military entrance medical examination in November 1967, as compared to 132/80 during his military separation examination in August 1970.  His STRs in the interim are unremarkable for a diagnosis of hypertension suggestive or indicative of persistently elevated blood pressure.  His military service ended in September 1970.

VA outpatient records dated since 2000 reflect ongoing treatment, including medication, for hypertension.  An October 2000 initial VA outpatient note reflects that the Veteran reported that he had then recently been diagnosed with diabetes by his private physician; on examination, his blood pressure was 169/96.  He was diagnosed with new-onset diabetes, hypertension, and hyperlipidemia.  In January 2001 he was diagnosed with uncontrolled hypertension.

A September 2006 statement from a VA physician reflects that he had diagnosed diabetes mellitus, Type II, with the following complications directly due to this diabetes:  peripheral diabetic neuropathy, hyperlipidemia, ED, and hypertension.

During a subsequent November 2006 VA compensation examination, the examiner noted the Veteran was diagnosed with diabetes in 1999.  That examiner did not, however, discuss the Veteran's hypertension or etiology of it, only noting instead that he was taking Lisinopril (hypertension medication) daily.

The RO since as mentioned has granted service connection for the Type II Diabetes Mellitus with ED and for the associated peripheral neuropathy of the upper and lower extremities as a complication.

During his December 2007 VA compensation examination, the Veteran reported that he was diagnosed with diabetes about eight years earlier, so in 1999 or thereabouts, and that his hypertension was diagnosed about the same time, maybe three months afterward.  The examiner diagnosed poorly-controlled type II diabetes, ED likely contributed to by diabetes, and hypertension.  

With respect to the etiology of the hypertension, however, this examiner opined that since hypertension was diagnosed at approximately the same time as the diabetes, therefore it was not as likely as not that the hypertension was caused by the diabetes because they were diagnosed relatively at the same time.  But the examiner acknowledged that the Veteran's claims file was not available for review and, thus, not reviewed.

Although that December 2007 VA compensation examiner gave an opinion as to whether the current hypertension was caused by the Type II Diabetes Mellitus, concluding it was not given the relatively close proximity of these two diagnoses in relation to each other, the examiner did not also comment on whether any current hypertension alternatively was aggravated by the service-connected diabetes, and did not opine either on the etiology of the hypertension in terms of its possible direct or presumptive relationship to the Veteran's military service.  Moreover, that examiner admittedly did not review the claims file for the pertinent history of the hypertension, since he did not have this opportunity inasmuch as he was not given access to the claims file.  The Board therefore finds that this medical nexus opinion is inadequate for rating purposes, in turn necessitating additional medical comment on this determinative issue of causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability).  See, too, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).


The Board also finds that, in light of the fact that in October 2000 the Veteran indicated he had then recently been diagnosed with diabetes by his private physician, and that he also was diagnosed with hypertension by VA around that same time, the RO/AMC should attempt to obtain these pertinent private medical records relating to his treatment for diabetes and hypertension.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1).

Also on remand, the AMC should obtain all more recent evaluation and treatment records since the Veteran apparently continues to be seen on an ongoing basis for his hypertension.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive - if not actual - possession of the agency, and therefore must be obtained if potentially relevant or determinative of the claim).  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for hypertension or diabetes since service, the records of which have not already been submitted or otherwise obtained.  With his authorization, obtain all identified records that are not already in the claims file, in particular private medical records dated in approximately 1999 pertaining to his initial diagnosis and treatment for hypertension and diabetes.  

Document all efforts to obtain these additional records.  If any attempts and necessary follow-up attempts to obtain any additionally identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional records, schedule an appropriate VA compensation examination to obtain a medical nexus opinion as to the etiology of the current hypertension.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

(a) What is the likelihood (very likely, as likely as not, or unlikely) that the current hypertension is directly related to the Veteran's military service or dates back to his service?  In making this determination, the examiner should consider the blood pressure readings in service, including especially as records during the enlistment and separation examinations, and whether there alternatively was indication of this condition to a compensable degree within the one-year presumptive period following service.
(b) What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's already service-connected Type II Diabetes Mellitus caused or is aggravating any current hypertension?  The December 2007 VA compensation examiner only indicated the service-connected Type II Diabetes Mellitus did not cause the hypertension, citing their contemporaneous diagnoses in relation to each other, without also commenting on the alternative possibility of aggravation.  So comment is needed concerning this other possibility, as well.


The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The Veteran is hereby advised that failure to report for this VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then, in light of all additional evidence, readjudicate this claim for service connection for hypertension.  Consider all potential bases of entitlement - direct, presumptive and secondary.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) concerning the continued denial of this claim and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


